DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 08/08/2022 is acknowledged.
Claims 6, 10, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/08/2022.

Claim Objections
Claim 14-15 and 17-19 are objected to because of the following informalities:
Claim 14, line 4, recites “respectively” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other surface" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the connection vias" in line 3.  There is insufficient antecedent basis for this limitation in the claim. As best understood, claim 8 should be dependent on claim 7.
Claims 8-9 recites “a first metal layer” is indefinite and unclear based on “a first conductive layer” and “a second conductive layer” in claim 4. The specification nor the drawings shows any additional layers other than “a first conductive layer” and “a second conductive layer”. The examiner suggests clarification.
Claim 11 recites the limitation "the other end surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, lines 4-5, recites “first second lead-out portion” is indefinite and unclear. As best understood, the examiner will interpret as “first lead-out portion”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 7-9, 11-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. [U.S. Pub. No. 2015/0102891] in view of Shimoichi [JP 2018-174306].
Regarding Claim 1, Yoon et al. shows a coil component (Figs. 4-7 with teachings from Figs. 1-3), comprising: 
a coil portion (42, 44) embedded in a body (50, see Figs. 4-7);  
5first (64) and second (62) lead-out portions connected to both ends of the coil portion (42, 44, see Figs. 4-7, Paragraph [0070]), respectively, and exposed from one surface (SB) of the body (see Figs. 4-7, elements 64, 62 exposed from element SB), the first (64) and second (62) lead-out portions spaced apart from each other (see Figs. 4-7); and 
a support substrate (23) embedded in the body (see Figs. 4-7) to support 10the coil portion (see Figs. 4-7) and the first and second lead-out portions (see Figs. 4-7), and exposed from the one surface of the body (see Figs. 4-7, element 23 exposed from element SB, Paragraphs [0055]-[0056], [0070], [0075]).
Yoon et al. does not explicitly show each of the first and second lead-out portions comprises a lead-out pattern and an auxiliary lead-out pattern disposed on one surface and the other surface of the 15support substrate, opposing each other, and exposed from the one surface of the body, respectively, and a connection via penetrating through the support substrate to connect the lead-out pattern and the auxiliary lead-out pattern and exposed from the one surface of the body.
Shimoichi shows an inductor (Figs. 7-11 and Fig. 23) teaching and suggesting each of the first (62) and second (61) lead-out portions comprises a lead-out pattern (element 23 for element 42 and element 22 for element 41) and an auxiliary lead-out pattern (element 23 at element 41 and element 22 at element 42) disposed on one surface and the other surface of the 15support substrate (53, see Figs. 7-11 and 23), opposing each other (see Figs. 7-11 and 23), and exposed from the one surface of the body (3, see Figs. 7-11 and 23), respectively, and a connection via (element 22, 23 at element 53) penetrating through the support substrate (53) to connect the lead-out pattern and the auxiliary lead-out pattern (see Figs. 7-11 and 23) and exposed from the one surface of the body (3, see Figs. 7-11 and 23).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the first and second lead-out portions comprises a lead-out pattern and an auxiliary lead-out pattern disposed on one surface and the other surface of the 15support substrate, opposing each other, and exposed from the one surface of the body, respectively, and a connection via penetrating through the support substrate to connect the lead-out pattern and the auxiliary lead-out pattern and exposed from the one surface of the body as taught by Shimoichi for the device as disclosed by Yoon et al. to obtain desirable operating characteristics by improving mounting strength and inductance and improving Q value (Abstract, Problem to be Solved).
Regarding Claim 2, Shimoichi shows each of the lead-out pattern (element 23 for element 42 and element 22 for element 41) and the auxiliary lead-out pattern (element 23 at element 41 and element 22 at element 42) is exposed from the one surface (3) of the body with a length corresponding to a portion of the support substrate (53) exposed 25from the one surface (see Figs. 23 and 7-11, element 23 for element 42, element 22 for element 41, element 23 at element 41 and element 22 at element 42 exposed from element 3 with a length corresponding to a portion of element 53 exposed from element 3).
Regarding Claim 4, Shimoichi shows each of the lead-out pattern (element 23 for element 42 and element 22 for element 41), the auxiliary lead-out pattern (element 23 at element 41 and element 22 at element 42), and 10the connection via (element 22, 23 at element 53) comprises a first conductive layer (seed layer of element 23 for element 42, element 22 at element 42, element 22, 23 at element 53 and plating layer of element 23 at element 41, element 22 for element 41) disposed on the support substrate (53) and a second conductive layer (plating layer of element 23 for element 42, element 22 at element 42, element 22, 23 at element 53 and seed layer of element 23 at element 41, element 22 for element 41) disposed on the first conductive layer (see Figs. 23 and 11, Paragraphs [0057]-[0058], [0061]).
Regarding Claim 7, Shimoichi shows the connection via (element 22, 23 at element 53) includes a plurality of connection vias (28, 34, see Figs. 11 and 23), and 5at least two or more of the plurality of connection vias (28, 34) are exposed from one surface (3) of the body and spaced apart from each other (see Figs. 11 and 23, elements 28, 34 are exposed from element 3 and spaced apart from each other).
Regarding Claim 8 (see 112 rejection above), Shimoichi shows the 10support substrate (53) has a plurality of exposed surfaces (see Figs. 7-11 and 23) spaced apart from each other (see Figs. 7-11 and 23) by the connection vias (23, 34), based on the one surface (3) of the body (see Figs. 7-11 and 23), and 
a line segment (element 53 between elements 23 and 34) constituting the plurality of exposed surfaces of the support substrate (53) is covered with a first 15metal layer (see Figs. 7-11 and 23, Paragraphs [0057]-[0058], [0061]) of each of the connection via, the lead-out pattern, and the auxiliary lead-out pattern (see Figs. 7-11 and 23).  
Regarding Claim 9, Shimoichi shows a boundary between each of the first metal layer of the lead-out pattern (element 23 for element 42 and element 22 for element 41) 20and the auxiliary lead-out pattern (element 23 at element 41 and element 22 at element 42) and the first metal layer of the connection via (element 22, 23 at element 53) is exposed from the one surface (3) of the body (see Figs. 7-11 and 23, a boundary of element 23 for element 42 and element 22 for element 41, element 23 at element 41 and element 22 at element 42 and element 22, 23 at element 53 is exposed from element 3).
Regarding Claim 11, Shimoichi shows the body has one end surface (5a) and the other end surface (5b) connected to the one surface (3) of the body and opposing each other (see Figs. 7-11 and 23), the first and second lead-out portions (element 23 for element 42 and element 22 for element 41, element 23 at element 41 and element 22 at element 42) are exposed to 10extend from the one surface (3) of the body to the one end surface of the body (5a) and the other end surface (5b) of the body, respectively (see Figs. 7-11 and 23), and the connection via (element 22, 23 at element 53) is exposed from the one surface (3) of the body, the one end surface (5a) of the body, and the other end 15surface (5b) of the body, respectively (see Figs. 7-11 and 23).  
Regarding Claim 12, Shimoichi shows a surface of the connection via (element 23 at element 53) of the first lead-out portion (element 23 for element 42) exposed from the one surface (3) is substantially coplanar with the one 20surface (see Figs. 7-11 and 23, element 23 at element 53 is substantially coplanar with element 3), and a surface of the connection via (element 22 at element 53) of the second lead-out portion (element 22 for element 41) exposed from the one surface is substantially coplanar with the one surface (see Figs. 7-11 and 23, element 22 at element 53 is substantially coplanar with element 3).  
Regarding Claim 13 (see 112 rejection), Shimoichi shows 25a first external electrode (7) disposed on the one surface (3) Page 34of the body and connected the lead-out pattern (element 23 for element 42), the auxiliary lead-out pattern (element 23 at element 41), and the connection via (element 23 at element 53) of the first second lead-out portion (see Figs. 7-11 and 23); and 
a second external electrode (6) disposed on the one surface (3) 5of the body and connected the lead-out pattern (element 22 for element 41), the auxiliary lead-out pattern (element 22 at element 42), and the connection via (element 22 at element 53) of the second lead-out portion (see Figs. 7-11 and 23).
Regarding Claim 14, Yoon et al. shows a coil component (Figs. 4-7 with teachings from Figs. 1-3), comprising:  
10a coil portion (42, 44) embedded in a body (50, see Figs. 4-7); 
a lead-out portion (64) connected to an end of the coil portion (42), respectively, and exposed from one surface (SB) of the body (see Figs. 4-7, element 64 exposed from element SB); and 
a support substrate (23) supporting the coil portion (see Figs. 4-7), 15including an end portion (right end portion of element 23, see Figs. 4-7) exposed from the one surface (SB) of the body (see Figs. 4-7, element 23 exposed from element SB, Paragraphs [0055]-[0056], [0070], [0075]) and supporting the lead-out portion (64, see Figs. 4-7, Paragraphs [0055]-[0056], [0070], [0075]).
Yoon et al. does not explicitly show the lead-out portion comprises: a lead-out pattern and an auxiliary lead-out pattern corresponding to the end portion, respectively, and disposed 20on both surfaces of the end portion, respectively, the lead-out pattern and the auxiliary lead-out pattern opposing each other, and a plurality of connection vias penetrating through the end portion, respectively, and connecting the lead-out 25pattern and the auxiliary lead-out pattern to each other, DB1/ 106988087.1 Page 35wherein the lead-out pattern and the auxiliary lead-out pattern cover both ends of each of the plurality of connection vias, opposing each other, with reference to the one surface of the body.  
Shimoichi shows an inductor (Figs. 7-11 and Fig. 23) teaching and suggesting the lead-out portion comprises: a lead-out pattern (element 23 for element 42) and an auxiliary lead-out pattern (element 23 at element 41) corresponding to the end portion (see Figs. 7-11 and 23), respectively, and disposed 20on both surfaces of the end portion (see Figs. 7-11 and 23), respectively, the lead-out pattern and the auxiliary lead-out pattern opposing each other (see Figs. 7-11 and 23), and a plurality of connection vias (element 23 with 34, 36 at element 53) penetrating through the end portion (see Figs. 7-11 and 23), respectively, and connecting the lead-out 25pattern and the auxiliary lead-out pattern to each other (see Figs. 7-11 and 23), DB1/ 106988087.1Page 35wherein the lead-out pattern and the auxiliary lead-out pattern cover both ends of each of the plurality of connection vias (see Figs. 7-11 and 23, element 23 for element 42 and element 23 at element 41 cover both ends of element 23 with 34, 36 at element 53), opposing each other (see Figs. 7-11 and 23), with reference to the one surface (3) of the body (see Figs. 7-11 and 23).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead-out portion comprises: a lead-out pattern and an auxiliary lead-out pattern corresponding to the end portion, respectively, and disposed 20on both surfaces of the end portion, respectively, the lead-out pattern and the auxiliary lead-out pattern opposing each other, and a plurality of connection vias penetrating through the end portion, respectively, and connecting the lead-out 25pattern and the auxiliary lead-out pattern to each other, DB1/ 106988087.1 Page 35wherein the lead-out pattern and the auxiliary lead-out pattern cover both ends of each of the plurality of connection vias, opposing each other, with reference to the one surface of the body as taught by Shimoichi for the device as disclosed by Yoon et al. to obtain desirable operating characteristics by improving mounting strength and inductance and improving Q value (Abstract, Problem to be Solved).
Regarding Claim 15, Shimoichi shows a seed layer of each of the lead-out pattern (seed layer of element 23 for element 42) and the auxiliary lead-out pattern (seed layer or plating layer of element 23 at element 41) covers both ends of each of the plurality of connection vias (element 23 with 34 at element 53), with reference to the one surface (3) of the 10body (see Figs. 7-11 and 23, seed layer of element 23 for element 42 and seed layer or plating layer of element 23 at element 41 covers both ends of element 23 with 34 at element 53, Paragraphs [0057]-[0058], [0061]).  
Regarding Claim 17, Shimoichi shows the plurality of connection vias (element 23 with 34, 36 at element 53) are exposed from the one surface (3) 25and an end surface (5b) of the body connected to the one surface (see Figs. 7-11 and 23).  
Regarding Claim 18, Shimoichi shows surfaces of the plurality of connection vias (element 23 with 34 at element 53) exposed from the one surface (3) are substantially coplanar with the one surface (see Figs. 7-11 and 23, element 23 with 34 at element 53 exposed from element 3 are substantially coplanar with element 3), and 5surfaces of the plurality of connection vias (element 23 with 36 at element 53) exposed from the end surface (5b) are substantially coplanar with the end surface (see Figs. 7-11 and 23, element 23 with 36 at element 53 exposed from element 5b are substantially coplanar with element 5b).  
Regarding Claim 19, Shimoichi shows further 10comprising an external electrode (element 7 having elements 12, 13) disposed on the one surface (3) and the end surface (5b) and connected to the lead-out pattern, the auxiliary lead-out pattern, and the plurality of connection vias (see Figs. 7-11 and 23).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Shimoichi as applied to claim 1 above, and further in view of Ahn et al. [JP 2018-019059].
Regarding Claim 2, Yoon et al. in view of Shimoichi shows the claimed invention as applied above such that Shimoichi shows each of the lead-out pattern (element 23 for element 42 and element 22 for element 41) and the auxiliary lead-out pattern (element 23 at element 41 and element 22 at element 42) is exposed from the one surface (3) of the body with a length corresponding to a portion of the support substrate (53) exposed 25from the one surface (see Figs. 23 and 7-11, element 23 for element 42, element 22 for element 41, element 23 at element 41 and element 22 at element 42 exposed from element 3 with a length corresponding to a portion of element 53 exposed from element 3).  
In addition, Ahn et al. shows a coil component (Fig. 4 with teachings from Fig. 2) teaching and suggesting each of the lead-out pattern (22a, 23a) and the auxiliary lead-out pattern (24, 26) is exposed from the body with a length corresponding to a portion of the support substrate (21) exposed 25from the body (see Fig. 2, elements 22a, 23a, 24, 26 exposed with a length corresponding to a portion of element 21).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the lead-out pattern and the auxiliary lead-out pattern is exposed from the body with a length corresponding to a portion of the support substrate exposed 25from the body as taught by Ahn et al. for the device as disclosed by Yoon et al. in view of Shimoichi to obtain desirable operating characteristics by improving inductance and reducing resistance Rdc and parasitic capacitance (Table 1).
Regarding Claim 3, Yoon et al. in view of Shimoichi shows the claimed invention as applied above but does not explicitly show a sum of areas of each of the lead-out pattern, the auxiliary lead-out pattern, and the connection via, exposed from the one 5surface of the body, is larger than a sum of an area of the support substrate exposed from the one surface of the body.
Ahn et al. shows a coil component (Fig. 4 with teachings from Fig. 2) teaching and suggesting a sum of areas of each of the lead-out pattern (22a, 23a), the auxiliary lead-out pattern (24, 26), and the connection via (25, 27), exposed from the one 5surface of the body, is larger than a sum of an area of the support substrate (21) exposed from the one surface of the body (see Figs. 2 and 4, a sum of areas of element 22a, 24, and 25 exposed from the body is larger than a sum of an area of element 21 exposed from the body, although not clearly shown, elements 23a, 26, and 27 are constructed similarly to elements 22a, 24, 25 so that a sum of areas of element 23a, 26, and 27 exposed from the body is larger than a sum of an area of element 21 exposed from the body).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a sum of areas of each of the lead-out pattern, the auxiliary lead-out pattern, and the connection via, exposed from the one 5surface of the body, is larger than a sum of an area of the support substrate exposed from the one surface of the body as taught by Ahn et al. for the device as disclosed by Yoon et al. in view of Shimoichi to obtain desirable operating characteristics by improving inductance and reducing resistance Rdc and parasitic capacitance (Table 1).
In addition, having a sum of areas of each of the lead-out pattern, the auxiliary lead-out pattern, and the connection via, exposed from the one 5surface of the body, is larger than a sum of an area of the support substrate exposed from the one surface of the body would have been an obvious design choice based on intended and/or environmental use to obtain desirable magnetic/inductance characteristics.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Shimoichi as applied to claim 1 above, and further in view of Park et al. [U.S. Pub. No. 2017/0236633].
Regarding Claim 3, Yoon et al. in view of Shimoichi shows the claimed invention as applied above but does not explicitly show a sum of areas of each of the lead-out pattern, the auxiliary lead-out pattern, and the connection via, exposed from the one 5surface of the body, is larger than a sum of an area of the support substrate exposed from the one surface of the body.  
Park et al. shows an inductor (Fig. 3) teaching and suggesting a sum of areas of each of the lead-out pattern (lead-out of elements 310, 320), the auxiliary lead-out pattern, and the connection via, exposed from the one 5surface of the body, is larger than a sum of an area of the support substrate (200) exposed from the one surface of the body (see Fig. 3, an area of the lead-out of element 310 exposed from the body is already larger than a sum of an area of element 200 exposed from the body, Paragraphs [0059]-[0061] so therefore adding an auxiliary lead-out pattern and connection via taught by Shimoichi would add extra area to be greater than the area of element 200; moreover, an area of the lead-out of element 320 exposed from the body is already larger than a sum of an area of element 200 exposed from the body, Paragraphs [0059]-[0061] so therefore adding an auxiliary lead-out pattern and connection via taught by Shimoichi would add extra area to be greater than the area of element 200).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a sum of areas of each of the lead-out pattern, the auxiliary lead-out pattern, and the connection via, exposed from the one 5surface of the body, is larger than a sum of an area of the support substrate exposed from the one surface of the body as taught by Park et al. for the device as disclosed by Yoon et al. in view of Shimoichi to increase contact area to the external electrode to improving inductance and reduce resistance (Paragraph [0060]).
In addition, having a sum of areas of each of the lead-out pattern, the auxiliary lead-out pattern, and the connection via, exposed from the one 5surface of the body, is larger than a sum of an area of the support substrate exposed from the one surface of the body would have been an obvious design choice based on intended and/or environmental use to obtain desirable magnetic/inductance characteristics.

Claim(s) 4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Shimoichi as applied to claim 1 above, and further in view of Ishikawa et al. [KR 2014-0137306].
Regarding Claim 4, Yoon et al. in view of Shimoichi shows the claimed invention as applied above.
In addition, Ishikawa et al. shows a coil component (Figs. 7-8 with teachings from Figs. 3-6) teaching and suggesting each of the lead-out pattern (element 29c of element 22, element 29a of element 19), the auxiliary lead-out pattern (element 29a at element 22, element 29c of element 22), and 10the connection via (via at elements 15d, 15c, 15b) comprises a first conductive layer (30) disposed on the support substrate (15d, 15c, or 15b) and a second conductive layer (31) disposed on the first conductive layer (30, see Figs. 7-8, Paragraph [0057]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the lead-out pattern, the auxiliary lead-out pattern, and  10the connection via comprises a first conductive layer disposed on the support substrate and a second conductive layer disposed on the first conductive layer as taught by Ishikawa et al. for the device as disclosed by Yoon et al. in view of Shimoichi to improve the effect of adhesiveness (Paragraph [0057]).
Regarding Claim 7, Shimoichi shows the connection via (element 22, 23 at element 53) includes a plurality of connection vias (28, 34, see Figs. 11 and 23), and 5at least two or more of the plurality of connection vias (28, 34) are exposed from one surface (3) of the body and spaced apart from each other (see Figs. 11 and 23, elements 28, 34 are exposed from element 3 and spaced apart from each other).
Regarding Claim 8 (see 112 rejection above), Shimoichi shows the 10support substrate (53) has a plurality of exposed surfaces (see Figs. 7-11 and 23) spaced apart from each other (see Figs. 7-11 and 23) by the connection vias (23, 34), based on the one surface (3) of the body (see Figs. 7-11 and 23), and 
a line segment (element 53 between elements 23 and 34) constituting the plurality of exposed surfaces of the support substrate (53) is covered with a first 15metal layer (see Figs. 7-11 and 23, Paragraphs [0057]-[0058], [0061]) of each of the connection via, the lead-out pattern, and the auxiliary lead-out pattern (see Figs. 7-11 and 23).  
Regarding Claim 9, Shimoichi shows a boundary between each of the first metal layer of the lead-out pattern (element 23 for element 42 and element 22 for element 41) 20and the auxiliary lead-out pattern (element 23 at element 41 and element 22 at element 42) and the first metal layer of the connection via (element 22, 23 at element 53) is exposed from the one surface (3) of the body (see Figs. 7-11 and 23, a boundary of element 23 for element 42 and element 22 for element 41, element 23 at element 41 and element 22 at element 42 and element 22, 23 at element 53 is exposed from element 3).

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837